

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT AND
FIRST AMENDMENT TO INCENTIVE PAYMENT AGREEMENT


WHEREAS, iHeartMedia, Inc. (formerly known as CC Media Holdings, Inc.)
(“Company”) and Steven J. Macri (“Employee”) entered into an Employment
Agreement effective October 7, 2013, as amended on July 3, 2017 and February 27,
2018 (“Employment Agreement”);


WHEREAS, Company and Employee entered into an Incentive Payment Agreement on or
about February 26, 2018 (“Incentive Payment Agreement”);


WHEREAS, the parties desire to amend the above-referenced Employment Agreement
and Incentive Payment Agreement as provided herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the parties enter into
this Third Amendment to Employment Agreement and First Amendment to Incentive
Payment Agreement.


1.The Third Amendment to Employment Agreement and First Amendment to Incentive
Payment Agreement are effective upon complete execution by the parties.


2.    Section 1 (Term of Employment) of the Employment Agreement is amended such
that the Employment Period is extended through June 30, 2019.


3.    Section 1 (Supplemental Incentive Payment) of the Incentive Payment
Agreement is amended to insert the following between the second and third
sentences of the second paragraph:


Termination of employment upon expiration of the Employment Period provided in
your Employment Agreement shall not constitute a Bad Leaver Termination.


4.    This Third Amendment to Employment Agreement and First Amendment to
Incentive Payment Agreement represent the complete and total understanding of
the parties with respect to the content thereof, and cannot be modified or
altered except if done so in writing, and executed by all parties. All other
provisions of the aforementioned agreements shall remain in full force and
effect.


IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Employment Agreement and First Amendment to Incentive Payment Agreement on the
date written below and upon full execution by all parties, this Agreement shall
be effective as set forth in Section 1 above.




EMPLOYEE:




_____________________________________            Date: _________________________
Steven J. Macri




COMPANY:




_____________________________________            Date: _________________________
Richard J. Bressler
President, Chief Operating Officer and
Chief Financial Officer


APPROVED & PREPARED BY: LW/ti





